TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00522-CR


Charles R. Branch, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 84-409-K, HONORABLE WILLIAM S. LOTT, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Charles R. Branch seeks to appeal a judgment of conviction for delivery of
methamphetamine.  Sentence was imposed on May 2, 2006, after which appellant's counsel filed a
timely motion for new trial.  On August 23, 2006, Branch filed in the district court a pro se motion
to dismiss his attorney and for appointment of new counsel on appeal.
There was no notice of appeal.  Even if Branch's pro se motion regarding counsel is
treated as a notice of appeal, it was untimely.  See Tex. R. App. P. 26.2(a)(2).  Under the
circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than by
dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

The appeal is dismissed.



				__________________________________________
				Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   September 12, 2006
Do Not Publish